Stan Jeong-Ha Lee, CPA 2160 North Central Rd Suite 203Fort Lee NJ 07024 P.O. Box 436402 San Diego CA 92143-9402 619-623-7799 Fax 619-564-3408 stan2u@gmail.com To Whom It May Concerns: The firm of Stan J.H. Lee, Certified Public Accountants, consents to the inclusion of our report of March 27, 2012, on the audited financial statements of Mondial Ventures, Inc. as of December 31, 2011and for the yearthen ended in any filings that are necessary now or in the near future with the U.S. Securities and Exchange Commission. Very truly yours, /s/ Stan J.H. Lee, CPA Stan Jeong Ha Lee, CPA April 26, 2013 Fort Lee, NJ 07024
